DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The after final amendment submitted with the request will not be treated under AFCP 2.0 because the amendments to the claims and specification cannot be reviewed and a search conducted within the guidelines of the pilot program. The after final amendment will be treated under pre-pilot procedure.
Response to Arguments
Applicant's arguments filed 3/23/22 have been fully considered but they moot because the amendments have not be entered.
Applicant is advised that the proposed amendment changes the scope of the claims and it is the Office’s position that the claim amendment is not made only for clarification purposes given that the reacted moiety has been changed from NH to OH which is clearly a scope change.
Applicant is advised that the proposed amendment of changing NH to OH will be addressed if filed in RCE because this will change the scope of the claims and require further search and consideration with regard to prior art and new matter.
In regards to applicant’s argument that the Examiner has not met the burden of obviousness with the rejection of claim 21; applicant is advised that the argument as it pertains to OH moieties is moot and as the argument pertains to NH moieties, as noted, the molecule only has to have the capability of reacting with an NH group which is not present in the currently rejected claims and given the correct conditions and methods it is inherent that one can react the molecule with NH groups if they were present but given that the claim does not have a cellulose material with NH groups present it only has to be capable. If, however, the amendment is entered and there is support for requiring that the reaction occur between the isocyanate and an OH group in the cellulose the reaction will have to be considered at that time.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759